DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-12 in the reply filed on 12/20/2021 is acknowledged.  The traversal is on the ground(s) that restriction requirements are discretionary on the part of the Examiner and the system operation steps as claimed in claims 13-19 are executed by the pelvic floor muscle training device as claimed in claims 1-12, so that it would appear that a search and examination of the entire application can be conducted without serious burden.  This is not found persuasive because the apparatus recited in claims 1-12 can be used without the virtual reality of claims 13-19. This affects the field and scope of the text, non-patent literature, and CPC group/subgroup searches, which require diverging keywords or subgroups to capture the inventive concept of each group.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claim is recited broadly, reciting “drawing a menstrual physiological cycle curve of the female user through a specific algorithm” [emphasis added by Examiner]. The Specification, however, merely repeats the claimed limitation verbatim, without providing details or explanation of what the “specific algorithm” is. While Examiner notes that the level of ordinary skill in the art is high, the level of predictability in the art is quite low. The inventor has provided no direction or guidance as to how to determine the specific algorithm, though textbooks could provide a reasonable correlation between temperature and the menstrual physiological cycle curve, as is known conventionally in the art. The term “specific algorithm” however, suggests a novel or unique method of determining such a correlation. It is the Specification, not the knowledge of one skilled in the art that must supply the novel aspects of the claimed invention in order to constitute adequate enablement. Examiner suggests removing the limitation “through a specific algorithm” to overcome this rejection. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a power” is unclear as a person having ordinary skill in the art could interpret the term to be many different things: the term could refer to a power switch, a power source, a power generator, etc. This renders the metes and bounds of the claim unclear. Claims 2-12 are rejected by virtue of their dependency from claim 1. 
The term “a few” in claim 1 is a relative term which renders the claim indefinite. The term “few” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Since different people can interpret “a few” to be any number of pressure sensors, this renders the metes and bounds of the claim unclear. Claims 2-12 are rejected by virtue of their dependency from claim 1. 
Claim 12 recites the limitation "the user command" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending the limitation to recite --a user command-- to overcome this rejection. 

Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 for cited art of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNDHARA M GANESAN whose telephone number is (571)272-3340. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784